Citation Nr: 1535801	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-30 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disability to include as due to inservice herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to March 1967.  He served in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Buffalo, New York, Regional Office of the Department of Veterans Affairs (VA).

In September 2013, the Board remanded the case.  In August 2014, the Board denied the benefits sought on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in an April 2015 Order, vacated the Board's August 2014 decision and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the JMR, an echocardiogram dated April 2011 indicated that the Veteran had "abnormal changes possibly due to myocardial ischemia."  However, in a subsequent July 2012 VA examination report and in support of her determination that Veteran did not have ischemic heart disease, the examiner incorrectly stated that a September 2010 echocardiogram was the most recent.  Further, while the examiner noted that she reviewed the Veteran's record in both the July 2012 examination report and the September 2013 addendum, she did not mention the April 2011 echocardiogram.  The JMR stated that given that the April 2011 echocardiogram was medical evidence that may have supported a finding of ischemic heart disease, the examiner should have discussed it and explained why it did not indicate that the Veteran had ischemic heart disease.  As such, the examiner's opinion did not rest upon the correct facts.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (stating that an examiner's medical reports "must rest on correct facts and reasoned medical judgment so as inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports").  Thus, the JMR requested that the claim be remanded for an adequate VA examination or for an addendum addressing the April 2011 echocardiogram.  The Board finds that since the most recent April 2011 echocardiogram had a non-definite finding, a VA examination including echocardiogram testing should be afforded the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA heart examination to determine the nature and etiology of any current heart disability.  Any indicated tests, including an echocardiogram, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current heart disability had its clinical onset during service, during the one year period after service, or is related to any in-service disease, event, or injury, including presumed exposure to herbicides.  The examiner should specifically review the April 2011 echocardiogram as well as the new echocardiogram being obtained and opine if the Veteran has ischemic heart disease.  The examiner should also provide a complete rationale for all opinions expressed and conclusions reached including whether or not the April 2011 echocardiogram indicates that the Veteran has ischemic heart disease.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

